                                     COURT M INUTES/ORDER
         Case 9:05-cr-80089-JIC Document 8 Entered on FLSD Docket 11/02/2020 Page 1 of 1

                        United States M agistrate Judge Alicia 0 .Valle
                              Courtroom 202                                    Date:11/2/2020 Time:11:00a.m.
Defendant: RandyCraig Levinetl)            J#:                 Case#:05-Cr-80089-JIC
AUSA:           x%       Ga      .                      Attorney: Jason reiss,Esq.(temp)
Violation: False Statem entPassportApplication
Proceeding'
          .InitialAppearance                                      CJA Appt:
Bond/PTDHel
          d:t-Yes CNo                  RecommendedBond:.
                                                       O er
                                                          %o.
                                                            y$rm
Bond Setat:                                                       Co-signed by:
 r surrenderand/ordonotobtainpassports/traveldocs                         Language: English

 r ReporttoPTSas directed/or       x'saweek/monthby                       Disposition:
   phone:      x'saweek/monthinperson                                                                    !G Ql
                                                                                                            .


 r- Random urinetesting by PretrialServices                                                  k
    Treatm entasdeem ed necessary                                                            .
 Nr Refrainfrom excessiveuseofalcohol                                                    %              q          L
                                                                                                                   9
 r   Participate in m entalhealth assessm ent& treatm ent
 Nr Maintainorseekfull-timeemployment/education                            .
                                                                           x               .
 r Nocontactwithvictims/witnesses                                            ..
 r- No firearms
 Rr Nottoencumberproperty
 r M aynotvisittransportation establishments
     HomeConfinement/ElectronicMonitoringand/or
     Cudew               pm to            am ,paid by
     Allowances:M edicalneeds,courtappearances,attorney visits,
     religious,em ploym ent
 Nr Travelextendedto:
 r Other:
NEXT COURT APPEARANCE    Date:               Tim e:             Judge:                         Plate:
RJP-o-r
      .tRECounsel: ïï-% -ak-jmo & Jko:tAt'
                                         .
                                         yx- kwv ,
                                                                   '


PTD/BondHearing: jl-to-okn o 0- lù ..30/.- Mczk-
Prelim/Arrajsp-orRemoval: !!-tp- p.
                                  o 0- ltn' - bxstt
StatusConference RE:

D.A.R.5ï-
        .. :uitï                                                         Timeincourt: Tt-
                                                                                        l>.
                                                                                          lh.
                                                                                            x
  CHK K IFAPPLICABLE:      Forthe reasonsstated bycounselforthe Defendantand findingthattheendsofjusticeserved by
  grantingtheoretenusm otionforcontinuance to hiretounseloutweighthe bestinterestsofthe public& the Defendantina
  SpeedyTrial,the Courtfindsthatthe period oftim e from today,tbrough and including         .shallbe deem ed
  excludable in actordance w i
                             th tbe provisions ofthe Speedy TrialAd ,18 USC 3161 etseq..
